Citation Nr: 1234264	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty for training from June 1959 to December 1959 and on active duty from December 1960 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a February July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to automobile and adaptive equipment or for adaptive equipment only. 

In March 2009, the Board remanded the issue for additional development.  The Board also remanded the issue of entitlement to outpatient dental treatment, which had been denied in a February 2002 rating decision, for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The claims folder contains copies of RO flashes dated in October 2009 and January 2010 noting that an SOC needs to be completed, however there is no indication that such an SOC has been issued.  The RO is reminded that such action is necessary.  


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities: status post right knee arthroscopy with partial meniscectomy, rated as 50 percent disabling; status post meniscectomy, left knee, rated as 50 percent disabling; dysthymic disorder, rated 50 percent disabling; recurrent enterocolitis, 30 percent disabling; removal of semilunar cartilage, left, rated as 10 percent disabling; and internal hemorrhoids, zero percent.  His combined disability rating is 100 percent, and he has also been in receipt of a total disability rating for individual unemployability as a result of service-connected disabilities since October 1989

2.  The Veteran's service-connected disabilities are not manifested by either the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in May 2005 discussed the evidence necessary to establish certification of eligibility for automobile and adaptive equipment.  The Veteran was invited to submit additional relevant evidence.  The evidence of record was listed and the Veteran was told how VA would further assist him.  He was told that a VA examination was requested.  

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, relevant VA records have been obtained and associated with the record.  VA orthopedic and neurologic examinations have been conducted.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing conclusions.  

Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has complied with the duty to assist.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran contends that he is experiencing increasing difficulty with ambulation, such that he is entitled to automobile and adaptive equipment or for adaptive equipment only. In support of this assertion, he argues that his service-connected knee disabilities are manifested by limitation of motion so severe that it approximates ankylosis. 

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a); 38 C.F.R. § 4.63.

The record reflects that the Veteran is service-connected for status post right knee arthroscopy with partial meniscectomy, rated as 50 percent disabling; status post meniscectomy, left knee, rated as 50 percent disabling; dysthymic disorder, rated 50 percent disabling; recurrent enterocolitis, 30 percent disabling; removal of semilunar cartilage, left, rated as 10 percent disabling; and internal hemorrhoids, zero percent.  His combined disability rating is 100 percent, and he has also been in receipt of a total disability rating for individual unemployability as a result of service-connected disabilities since October 1989. 


The Veteran does not allege, and the evidence of record does not indicate, that his service-connected disabilities cause loss or loss of use of one or both hands, any impairment of vision, or ankylosis of the hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  The Veteran asserts that he has loss of use of his feet or ankylosis of the knees and thus is entitled to automobile and/or adaptive equipment.

A VA eye clinic note in June 2004 noted visual acuity with corrective lenses of 20/20 in each eye.  In November 2008, corrected vision was noted as 20/30+25 in the right eye and 20/40+30 in the left eye.

On VA examination in July 2004, ranges of right knee motion were flexion to 95 degrees and extension limited by 45 degrees.  Left knee flexion was to 85 degrees and extension was limited by 50 degrees.  The examiner specifically noted that there was no ankylosis of either knee.

On VA orthopedic examination in June 2009, the examiner noted that the Veteran used bilateral, loft stand crutches and was observed to walk at least 100 feet from the waiting room to the examining room.  The Veteran had a slow antalgic gait and grimaced and grunted with each step.  Right knee flexion was to 80 degrees and extension was limited by 35 degrees.  Left knee flexion was to 85 degrees and extension was limited by 30 degrees.  The examiner specifically noted there was no ankylosis of either knee or hip.  The Veteran had full use of his hands; he was able to make a complete fist and fully separate the digits of each hand.  Hand grip strength was 4/5 bilaterally.  The examiner also noted that the Veteran retained effective function in both feet and would not be equally served by amputation of left or right leg below the knee or left or right arm below the elbow with suitable prosthesis.  

On VA neurologic examination in June 2009, the examiner stated that the Veteran had only a mild peripheral neuropathy from the knees down.  This was not disabling as such.  The Veteran had enough muscular power to propel himself with the aid of crutches, and he still preserved his deep tendon reflexes and most of the sensation in his legs.  The examiner stated that a stump with prosthesis would set the Veteran back instead of helping him.

The Board finds that entitlement to automobile and adaptive equipment or adaptive equipment only is not warranted.  The preponderance of the evidence, including the opinions of examiners in examination reports dated in June 2009, does not reveal that the Veteran has loss of use of a hand or foot defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  Although he is generally required to use crutches, examiners have found that he retains function in excess of that which would be equally well served by an amputation with the use of a prosthetic.  In addition, the evidence does not reveal any ankylosis of the knees as demonstrated by the range of motion studies indicated above and the Veteran's central visual acuity is better than 20/200 in both eyes as noted on VA treatment records in June 2004 and November 2008.  As such, the evidence of record thus does not demonstrate entitlement to the automobile and/or adaptive equipment or adaptive equipment only.


ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


